Citation Nr: 1029263	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  99-23 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension, effective January 14, 1997.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), effective January 14, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for hypertension assigning a 0 percent 
evaluation, effective January 14, 1997.  

In December 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A transcript of 
the hearing is of record.

The Board remanded this case for additional development in 
October 2003 and January 2008 for the provision of the proper 
notice letter and a VA examination addressing the present 
severity of the hypertension.  The directives of both remands 
have been substantially complied with.

The RO subsequently granted a higher initial rating of 10 percent 
for hypertension, effective January 14, 1997.  The Veteran, 
through his representative, has indicated that he is not 
satisfied with this rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As the issue of entitlement to a TDIU has been raised by the 
record per Rice v. Shinseki, 22 Vet. App. 447 (2009), it is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The record shows a diastolic blood pressure range from 70 to 121 
with predominant readings in the 80 to 90 range; a systolic blood 
pressure range from 110 to 172 with predominant readings at 
approximately 130; and that the Veteran has to take hypertension 
medication to control it.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent for 
hypertension have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 
(2009); 38 C.F.R. § 4.104, Diagnostic Code 7101 (effective prior 
to January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letters dated in 
April 2004, June 2005, August 2006, and October 2008.  While the 
notice was not provided prior to the initial adjudication, the 
original service connection claim was filed prior to the 
enactment of the Veterans Claims Assistance Act.  Further, the 
claimant has had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated from October 2005 to 
March 2010, following the provision of notice.      

After the RO granted service connection for hypertension in a 
September 1998 rating decision, the Veteran filed a notice of 
disagreement with the assigned rating in October 1998.  The RO 
readjudicated the claim continuing the rating assigned in a 
December 1999 statement of the case and supplemental statements 
of the case dated from January 2003 to April 2007.  In March 
2010, the RO granted a higher initial rating of 10 percent for 
hypertension.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The notice 
letters included the general criteria for substantiating an 
increased rating claim, which is deemed sufficient.  Notice 
described in 38 U.S.C. § 5103(a) need not be veteran-specific and 
generic notice is all that is required under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 
(Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA and private treatment records, hearing 
testimony, and VA examination reports.  There is no indication in 
the record of any outstanding evidence.  

The Veteran was afforded VA examinations in May 2000 and August 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Veteran complained that the August 2009 examiner reduced what he 
had to say and used her thoughts instead of his.  However, the 
examination report does note the Veteran's subjective complaints 
in addition to the clinical findings.  The examination reports 
obtained contain sufficient information to decide the issue on 
appeal. See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board 
finds that a further examination is not necessary.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO granted service connection for hypertension in September 
1998, assigning a 0 percent evaluation, effective January 14, 
1997.  The Veteran appealed this action, seeking entitlement to a 
higher initial rating.  

In March 2010, the RO assigned a higher initial rating of 10 
percent for hypertension, effective January 14, 1997.  The 
Veteran, through his representative, has indicated that he is not 
satisfied with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

Effective in January 12, 1998, the portion of the rating schedule 
pertaining to the evaluation of cardiovascular disease was 
revised.  Prior to the effective date of the new criteria, the 
Veteran's hypertension must be evaluated under the criteria then 
in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 Fed. Reg. 
33,422 (2000)).  From the effective date of the new criteria, 
however, the Veteran is entitled to the application of the new 
criteria.  Id.

Under the regulation in effect at the time the Veteran filed his 
claim, essential hypertension with diastolic blood pressure of 
predominantly 100 or more warrants a 10 percent evaluation, while 
a 20 percent evaluation requires diastolic blood pressure of 
predominantly 110 or more with definite symptoms.  A 40 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 120 or more with moderately severe symptoms, and a 
60 percent evaluation is warranted for diastolic blood pressure 
of predominantly 130 or more with severe symptoms. 38 C.F.R. Part 
4, Code 7101 (effective prior to January 12, 1998).  A history of 
diastolic pressure predominately 100 or more which requires 
continuous medication for control warrants a minimum 10 percent 
evaluation.  Id., Note 2.

The revised regulation provides that hypertension or isolated 
systolic hypertension with diastolic blood pressure of 
predominantly 100 or more, or systolic pressure predominately 160 
or more, or a history of diastolic pressure predominately 100 or 
more which requires continuous medication for control, warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 120 or more, and a 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 or 
more. 38 C.F.R. § 4.104, Code 7101 (2009).

Within one year after the Veteran's July 1994 discharge from 
service, the Veteran was noted to have blood pressure readings of 
150/100 and 148/92 in March 1995 and 130/90 in May 1995.

Private treatment records dated from January 1997 to April 1998 
show blood pressure readings ranging from 120 to 144 over 78 to 
90.

A September 1998 VA outpatient treatment record notes a diagnosis 
of probable essential hypertension.  The blood pressure reading 
at that time was 152/104.  The examiner initiated treatment with 
Adalat cc 30 mg.  VA treatment records dated from January 1999 to 
September 1999 show diastolic blood pressure readings ranging 
from 90 to 98 and systolic blood pressure readings from 132 to 
160.  These records show treatment for hypertension with 
Atenolol.  

In March 2000, a private treatment record shows a blood pressure 
reading of 110/70.

A May 2000 VA examination report notes a history of treatment 
with Atenolol.  The blood pressure readings were 126/78, 140/90 
(sitting), and 130/90 (standing).  The examiner noted that he had 
no diastolic blood pressure of predominantly 100, or systolic 
blood pressure of 160 or above.  The blood pressure ranged from 
126 to 149 over 74 to 95 and he currently did not need blood 
pressure medication.  The diagnosis was hypertension, stable 
without medication at present. 

VA treatment records dated from August 2000 to January 2004 show 
blood pressure readings ranging from 123 to 152 over 64 to 89.  A 
July 2001 VA outpatient treatment record notes that he was 
started on Lisinopril.  In September 2001, he was stopped on 
Lisinopril for hypertension and started on Diltiazem, as it was 
shown that the former might be causing a rash.  A January 2002 VA 
outpatient treatment record notes he was started on Atenolol for 
hypertension.  An August 2002 private treatment record shows a 
blood pressure reading of 126/90.

Private treatment records dated from June 2005 to October 2005 
show blood pressure readings ranging from 110 to 130 over 74 to 
92.  VA outpatient treatment records dated from July 2005 to 
August 2009 show blood pressure readings ranging from 112 to 172 
over 66 to 121.  The highest reading of 172/121 was shown in 
August 2009 and the Veteran indicated that he did not take his 
hypertension medication prior to this examination.  He was 
reportedly still taking Atenolol.  He complained of chest 
pounding and dizziness when his blood pressure went up.

The record shows a diastolic blood pressure range from 70 to 121 
with predominant readings in the 80 to 90 range, and a systolic 
blood pressure range from to 110 to 172 with predominant readings 
at approximately 130.  The record also shows that the Veteran has 
to take hypertension medication to control it.  These findings 
more closely approximate the criteria for a 10 percent rating 
under both the old (in effect prior to January 12, 1998) and the 
new rating criteria.
 
The record does not show diastolic blood pressure readings of 
predominantly 110 or more.  While the diastolic blood pressure 
was 121 in August 2009, this was an isolated reading taken when 
the Veteran was not on his medication.  Previous diastolic blood 
pressure readings range predominantly lower than 110.  Thus, a 20 
percent rating is not warranted under the previous rating 
criteria for hypertension.  See 38 C.F.R. Part 4, Code 7101 
(1997).  

The record also shows that the systolic pressure is not 
predominantly 200 or more, as is required for a 20 percent rating 
under the revised criteria for hypertension.  See 38 C.F.R. § 
4.104, Code 7101 (2009).  The highest systolic pressure reading 
of record is 172 reported in August 2009, which is outside the 
norm of predominantly 130 for systolic readings.   
 
The level of impairment involved with the Veteran's hypertension 
has been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for  a 10 
percent rating.  Therefore, staged ratings (i.e., different 
percentage ratings for different periods of time) are 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the hypertension is adequately 
considered by the diagnostic code applied.  The medical evidence 
generally shows that when the Veteran's blood pressure goes up he 
has dizziness and chest pressure and that he requires medication 
to control his hypertension.  Diagnostic Code 7101 specifically 
addresses this type of impairment.  A rating in excess of that 
assigned is provided for certain manifestations of the service-
connected disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required frequent periods of hospitalization due to the service-
connected disability, and marked interference with employment has 
not been shown.  The Veteran reportedly works as a training 
specialist for the Department of Transportation and, while his 
disability affects his employment in that he complains of feeling 
dizziness and chest pressure when the blood pressure goes up, the 
record does not show, nor has the Veteran asserted, that the has 
had to miss any work because of his service-connected disability.  
The Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

The Veteran, through his representative, has argued that he is 
entitled to a higher an initial rating higher than 10 percent for 
his hypertension.  He is competent to report that which he can 
experience or observe and he is deemed credible, in this regard.  
However, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding the severity of his service-connected disability, and 
to that extent, his views are outweighed by the detailed opinions 
provided by the medical professionals who discussed the Veteran's 
hypertension and the numerous blood pressure readings of record.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against an initial rating 
for hypertension in excess of 10 percent; there is no doubt to be 
resolved; and an initial evaluation in excess of 10 percent is 
not warranted for hypertension.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
hypertension, effective January 14, 1997, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability. Id. In 
this case, the Board finds that a claim for a TDIU is raised by 
the record.

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b).

In this case, the Veteran meets the numerical criteria set forth 
above, effective January 14, 1997.  A May 1998 letter from an 
occupational health nurse at the U.S. Postal Service also shows 
that the Veteran was at least temporarily unqualified for the 
position of distribution clerk and in the absence of significant 
improvement, he might never be qualified for this position.  It 
was noted that he had excessive absenteeism for a history of low 
back pain and arthritis of the knees (which are both service-
connected disabilities).  Most recently, in August 2009, the 
Veteran is noted to be working for the Department of 
Transportation but the examination report indicates that the 
hypertension has significant effectives on his employment in that 
he complains of dizziness and chest pressure when his blood 
pressure rises.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine whether it is at least as likely 
as not (50 percent probability or greater) 
that at any time since January 14, 1997 to 
present, the Veteran has been considered 
unemployable due solely to his service-
connected disabilities.

A rationale must be provided for all opinions 
given.  The claims file must be reviewed in 
conjunction with the examination.

2.  Thereafter, any additional development 
deemed necessary should be conducted.  If the 
benefit remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


